Gaynor, J.:
Hemmens v. Nelson (138 N. Y. 517) is not in point. The trpuble there was that the complaint did not contain an innuendo, which is always necessary in the case of words capable of two meanings, one slanderous and the other not. In such cases the slanderous meaning must be singled out and alleged by an innuendo, i. e., a special allegation of the complaint. This is only a question of pleading. The present case is different. There is an innuendo alleging the meaning of the words to be an imputation of unchastity. The question therefore is whether the words are capable of such a meaning. They are not, and their meaning cannot be enlarged by an innuendo. These rules are too familiar to bear citation by a trial judge.
Judgment for the defendant.